internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program c scholarship program d scholarship program f location g county h region j organization k organization l organization m region w dollars amount x dollars amount y dollars amount z dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate scholarship programs called b c and d the overall purpose of the scholarships is to award students who display a high level of academic proficiency monetary scholarships typically w dollars- x dollars per scholarship to cover a small part of their tuition the bulk of the scholarship award money granted by you is provided to students who are pursuing a teaching degree in an accredited teacher preparation program in the f in order to encourage outstanding students to become educators the scholarship programs are publicized in various ways including the following electronic links to the applications on the j website email notifications to the presidents of j's affiliated local associations located throughout the f notification of the scholarship programs through the use of social media such as facebook and twitter accounts distribution of applications to high school guidance counselors distribution of applications to student j chapter advisers at colleges and universities throughout the f the b provides for one or more scholarships in the f area the specific criteria used to determine eligibility for b are as follows completion of scholarship application form in its entirety enrollment in an approved undergraduate program of teacher education in an accredited institution_of_higher_education in the f demonstration of a high degree of academic proficiency active membership in student j for current college students or k or l for high school seniors if such chapter is available at their school demonstration of desire to become an educator to improve the quality of education in f candidates for the b must be members in good standing of their high school community l where available and intend to enroll in an approved undergraduate program of teacher education at an accredited institution_of_higher_education in the f candidates must submit official grades and or transcripts with their application forms to show a high degree of academic proficiency if selected candidates must submit a formal letter of acceptance from an approved undergraduate teacher education program the c will provide two y dollars scholarships for individuals in the g area the specific criteria used to determine eligibility for the c are as follows completion of scholarship application form in its entirety including an essay enrollment in an approved undergraduate program in an accredited institution_of_higher_education in the f letter catalog number 58263t demonstration of a high degree of academic proficiency son or daughter of a member in good standing of the j who is working for a school employer located in g f when selecting recipients of the c scholarship selection committee members shall each individually score the scholarship applicants based on overall gpa with weight of classes taken considered in the ranking process following the completion of their preliminary ran kings of the scholarship applicants the committee members shall discuss the applications and rankings and may alter any of their rankings committee members then submit their final ranking of the scholarship applications the top scholarship applicant s will be selected based upon the highest composite scores of the applications higher scores may determine larger scholarship amounts a tie ranking may be broken through evaluation by the selection committee following interviews either phone or in person with the affected applicants copies of all applications and rankings shall be maintained by the j for one year following the grant of the scholarship two applicants who meet all application criteria may be granted a scholarship per year the name of the applicant s recommended by the selection committee shall be sent to j for final approval the d is for high school graduates who plan to attend a college or university in the h area and will be for z dollars the specific criteria used to determine eligibility for the d are as follows completion of scholarship application form in its entirety enrollment in an approved undergraduate program of teacher education in an accredited institution_of_higher_education in the f demonstration of a high degree of academic proficiency son or daughter of a member in good standing of the j who is working for a school employer located in g f the following criteria may also be used to select scholarship recipients depending on the particular scholarship program participation in school related_organizations activities or clubs participation in community related_organizations activities or clubs elected position s held in school related or community organizations activities or clubs overall grade point average education related coursework taken grade achieved reasons for becoming an educator vision for improving education plans for future participation in j or student j the make-up of the scholarship selection committee is defined in the trust document standing committee members are defined by position within j staff or governance the letter catalog number 58263t individuals holding those defined positions maintain the flexibility to assign other members to the committee as needed the current make-up of each scholarship selection committee is as follows b selection committee j staff consultant to student associations student j president such other committee members as the j staff consultant to student associations and student j president may designate c selection committee j midwestern region president j midwestern region field director such other committee members as the midwestern region president and region field director may designate none currently d selection committee j western region president j western region field director such other committee members as the western region president and region field director may designate the number of scholarships is determined in conjunction with a review of your income from the previous year along with a review of the number of grants given out in the previous year each scholarship program is required to award at least one scholarship of z dollars each year per the trust document you anticipate awarding approximately scholarships each fiscal_year the maximum amount of total scholarships awarded annually for each program is determined by the trustees in advance of the scholarship selection process the amount is determined in conjunction with a review of the scholarship trust's income from the previous year along with a review of the total amount of scholarships awarded in the previous year the scholarship selection committee sets the amount of each individual grant within the approved total maximum amount determined by the trustees the selection committee utilizes a scoring rubric to evaluate each applicant based on the previously mentioned criteria applicants with higher scores may be awarded higher scholarship amounts currently the individual scholarship awards range in amount from w dollars to x dollars recipients must attend a four-year college or university and provide an acceptance letter from the college or university as well as provide their student id number all scholarship awards are sent directly to the college or university financial aid office for application to the students tuition account scholarship awards are a one-time grant accompanying the letter catalog number 58263t check will be a cover letter explaining that the scholarship is to be applied to tuition and if the student is no longer enrolled for any reason the check must be returned to the trust if any diversion of scholarship awards from their intended purposes came to the trust's attention reasonable and appropriate steps would be taken to recover the funds applicants may re-apply for scholarships in subsequent years provided they continue to meet the criteria described above you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
